Petitioner, who was formerly an attorney at law, is under the ban of a judgment of disbarment. He *Page 752 
has petitioned for a reinstatement. The matter was sent to referees for the purpose of taking evidence and of making findings thereon as to petitioner's moral and mental qualifications for reinstatement. The findings of the referees have been presented to us, and they are to the effect that petitioner is neither morally nor mentally qualified.
We have read the transcript of the testimony taken before the referees which, under the order of reference, has been filed in company with the findings. [1] The evidence to support the findings as to petitioner's moral disqualification is ample, and it would serve no useful purpose for us to recite it here. The finding is approved and is adopted as the finding of the court.
Having reached this conclusion as to the finding, which involves petitioner's moral attributes, we deem it unnecessary to pass upon the finding touching his mental qualifications.
Justice Thompson, being disqualified, does not participate in the foregoing opinion.
The petition for reinstatement is denied.
Craig, J., concurred.
A petition for a rehearing of this cause was denied by the district court of appeal on January 20, 1928, and an application by petitioner to have the cause heard in the supreme court, after judgment in the district court of appeal, was denied by the supreme court on February 20, 1928.
All the Justices present concurred. *Page 753